Title: From George Washington to Francis Fauquier, 28 November 1758
From: Washington, George
To: Fauquier, Francis


To Governor Fauquier. 
Honble Sir,[Camp at Fort Duquesne, 28 November 1758]    
I have the pleasure to inform you, that Fort du Quesne—or the ground rather on which it stood—was possessed by His Majestys troops on the 25th instant. The Enemy, after letting us get within a days march of the place, burned the fort, and ran away (by the light of it) at night, going down the Ohio by water, to the number of about 5,00 men, from our best information. The possession of this fort has been matter of great surprise to the whole army—and we can not attribute it to more probable causes than those of weakness, want of Provisions, and desertion of their Indians: of these circumstances we were luckily informed, by three Prisoners who providentially fell into our hands at Loyal-Hannan, at a time when we despaired of proceeding; and a Council of War had determined that it was not advisable to advance beyond the place above-mentioned, this season: But the information above caused us to march on without Tents or Baggage, with a light train of artillery only; with which we have happily succeeded. It would be tedious, and I think unnecessary to relate every trivial circumstance that has happened since my last. To do this, if needful, shall be the employment of a leisure hour—when I have the pleasure to pay my respects to your Honor.
The General purposes to wait here a few days to settle matters with the Indians—and then all the Troops (except a sufficient

Garrison which will I suppose be left here to secure the possession) will march to their respective Governments. I therefore give your honor this early notice of it, that your directions relative to those of Virginia, may meet me timely on the Road. I can not help premising in this place, the hardships the Troops have undergone and the naked condition they now are in, in order that you may judge if it is not necessary that they shou’d have some little recess from fatigue, and time to provide themselves with necessaries; for at present they are destitute of every comfort of life.
If I do not get your orders to the contrary, I shall march the troops under my command directly to Winchester; from whence they may be disposed of, as you shall afterwards direct.
Genl Forbes desires me to inform you, that he is prevented, by a multiplicity of different affairs, from writing to you so fully now, as he would otherwise have done, and from enclosing you a copy of a letter which he has written to the commanding officer on the communication from hence to Winchester, &c. relative to the little Carpenters conduct (a chief of the Cherokees)—But that, the purport of that letter was to desire, they would deprive him of the use of arms and ammunition; and escort him from one place to another, to prevent his doing any mischief to the Inhabitants—allowing him Provisions only. His behaviour, the General thought, rendered this measure necessary.
This fortunate, and indeed unexpected success of our arms, will be attended with happy effects. The Delawares are suing for Peace, and I doubt not that other Tribes on the Ohio will follow their Example. A Trade free, open and upon equitable terms, is what they seem much to stickle for; and I do not know so effectual a way of rivetting them to our interest, as sending out Goods immediately to this place for that purpose: It will at the same time be a means of supplying the Garrison with such necessaries as may be wanted: and I think, those Colonies which are as greatly interested in the support of this place as Virginia is, should neglect no means in their power to establish and support a strong Garrison here. Our Business (wanting this) will be but half finished: while, on the other hand, we obtain a firm and lasting Peace, if this end is once accomplished.
Genl Forbes is very assiduous in getting these matters settled upon a solid basis; and has great merit (which I hope will be

rewarded) for the happy issue he has brought our Affairs to—infirm and worne down as he is. At present I have nothing further to add, but the strongest assurances of my being your Honors Most obedient and most hble Servt

G:W.
   Camp, at Ft d’Quesne, the 28th November, 1758.

